Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) a method of sorting articles with a sorter having a conveying surface that is adapted to transport articles in a direction of conveyance and a mechanism adapted to displace articles on the conveying surface, the sorter having an endless web of bodies and a distributed drive system having a plurality of distributed drives that are adapted to produce a thrust force with the bodies to propel the endless web, the method comprising: monitoring operation of the sorter with a diagnostic device traveling with the web and positioned at one of the bodies of the endless web, the diagnostic device having a sensor positioned to be facing one of said drives when said one of said bodies is proximate to that drive to detect at least one parameter of that drive, the at least one parameter comprising at least one chosen from determining performance, predicting maintenance and diagnosing a fault of said sorter.

Claim 12 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653